Exhibit 10.11

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT dated as of                         , is between
Arthur J. Gallagher & Co. (the “Company”) and                                 
(“Indemnitee”).

WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors and officers is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there will be adequate certainty of protection through
insurance and indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the Company; and

WHEREAS, the Company has adopted provisions in its Amended and Restated By-laws
providing for indemnification and advancement of expenses of its directors and
officers to the fullest extent permitted by applicable law, and the Company
wishes to clarify and enhance the rights and obligations of the Company and
Indemnitee with respect to indemnification and advancement of expenses; and

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties, with the knowledge that certain
expenses, costs, judgments, penalties, fines and liabilities incurred by them in
their defense of such litigation are to be borne by the Company and they shall
receive the maximum protection against such risks and liabilities as may be
afforded by law, the Board of Directors of the Company has determined that the
following Agreement is reasonable and prudent to promote and ensure the best
interests of the Company and its stockholders; and

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duties; and Indemnitee desires to continue so to serve, provided,
and on the express condition, that he or she is furnished with the indemnity set
forth hereinafter;

Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of the Company, the parties hereto agree as follows:

1. Service by Indemnitee. Indemnitee shall serve and/or continue to serve as a
director or officer of the Company faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.



--------------------------------------------------------------------------------

2. Indemnification and Advancement of Expenses. The Company shall indemnify
Indemnitee, and shall pay to Indemnitee in advance of the final disposition of
any Proceeding all Expenses incurred by Indemnitee, to the fullest extent
permitted by applicable law in effect on the date of this Agreement or as such
law may from time to time be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
rights than said law permitted the Company to provide prior to such amendment).
Without diminishing the scope of the rights provided by this Section, the rights
of Indemnitee to indemnification and advancement of Expenses provided hereunder
shall include but shall not be limited to those rights hereinafter set forth,
except that no indemnification or advancement of Expenses shall be paid to
Indemnitee:

(a) to the extent expressly prohibited by applicable law or the Amended and
Restated By-laws of the Company;

(b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
provision of the certificate of incorporation or by-laws, or agreement of the
Company or any other company or organization where Indemnitee is serving at the
request of the Company, except in respect of any indemnity exceeding the payment
under such insurance, indemnity clause, provision of the certificate of
incorporation or by-laws, or agreement; or

(c) in connection with an action, suit or proceeding (or part thereof)
(including claims and counterclaims) initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized or ratified by the Board of Directors of the Company.

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the right of the Company) by reason of the fact that Indemnitee is or was
a director, officer, employee, agent or fiduciary of the Company, or while a
director, officer, employee, agent or fiduciary of the Company is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise; or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
Expenses, costs, judgments, penalties, fines, liabilities and amounts

 

2



--------------------------------------------------------------------------------

paid in settlement by or on behalf of Indemnitee actually and reasonably
incurred by Indemnitee in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.

4. Indemnity in Proceedings by or in the Right of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section if Indemnitee was or is a party or is threatened to be
made a party to any Proceeding brought by or in the right of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee, agent or fiduciary of the Company, or while a
director, officer, employee, agent or fiduciary of the Company is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise; or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, except that no such indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery of Delaware or the court in which such Proceeding was brought
shall determine upon application, that despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses which such Court of Chancery
or such other court shall deem proper.

5. Indemnification for Expenses of Successful Party. Notwithstanding the
limitations of Section 3 and 4 above, to the extent that Indemnitee is
successful on the merits or otherwise, in whole or in part, in defense of any
Proceeding or in defense of any claim, issue or matter therein, including,
without limitation, the dismissal of any action without prejudice, or if it is
ultimately determined, after all appeals by a court of competent jurisdiction,
that Indemnitee is otherwise entitled to be indemnified against Expenses,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by Indemnitee in connection therewith.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, costs, judgments, penalties, fines, liabilities or amounts paid in
settlement by or on behalf of Indemnitee actually and reasonably incurred in
connection with any Proceeding, or in connection with any judicial proceeding or
arbitration pursuant to Section 10 to enforce rights under this Agreement, but
not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such Expenses, costs,
judgments, penalties, fines, liabilities and amounts paid in settlement by or on
behalf of Indemnitee actually and reasonably incurred to which Indemnitee is
entitled.

 

3



--------------------------------------------------------------------------------

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director or officer of the Company,
in any threatened, pending or completed action, suit or proceeding, whether of a
civil, criminal, administrative, investigative, legislative or other nature, to
which Indemnitee neither is, nor is threatened to be made, a party.

8. Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, Indemnitee shall submit a written request to the Secretary
of the Company. Such request shall include documentation or information which is
necessary to determine whether indemnification is payable under this Agreement
and which is reasonably available to Indemnitee. Upon receipt by the Company of
a written request by Indemnitee for indemnification pursuant to
Sections 3, 4, 5, 6 or 7 the entitlement of Indemnitee to indemnification, to
the extent not provided pursuant to the terms of this Agreement, shall be
determined based upon the facts known at the time by the following person or
persons who shall be empowered to make such determination: (a) the Board of
Directors of the Company by a majority vote of Disinterested Directors, whether
or not such majority constitutes a quorum; (b) a committee of Disinterested
Directors designated by a majority vote of such directors, whether or not such
majority constitutes a quorum; (c) if there are no Disinterested Directors, or
if the Disinterested Directors so direct, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; (d) the stockholders of the Company; or (e) in the event that a
Change in Control has occurred, by Independent Counsel in a written opinion to
the Board of Directors, a copy of which shall be delivered to Indemnitee. Such
Independent Counsel shall be selected by the Board of Directors and approved by
Indemnitee, except that in the event that a Change in Control has occurred,
Independent Counsel shall be selected by Indemnitee. Upon failure of the Board
so to select such Independent Counsel or upon failure of Indemnitee so to
approve (or so to select, in the event that a Change in Control has occurred),
such Independent Counsel shall be selected upon application to a court of
competent jurisdiction. The determination of entitlement to indemnification
shall be made and, unless a contrary determination is made, such indemnification
shall be paid not later than 60 calendar days after receipt by the Company of a
written request for indemnification. Any amounts incurred by Indemnitee in
connection with a request for indemnification or advancement of Expenses
hereunder, under any other agreement, any provision of the Company’s Amended and
Restated By-laws or any directors’ and officers’ liability insurance, shall be
borne by the Company. The Company hereby indemnifies Indemnitee for any such
amounts and agrees to hold Indemnitee harmless therefrom irrespective of the
outcome of the determination of Indemnitee’s entitlement to indemnification. If
the person making such determination shall determine that Indemnitee is entitled
to indemnification as to part (but not all) of the application for
indemnification, such person shall reasonably prorate such partial
indemnification among the claims, issues or matters at issue at the time of the
determination.

9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s written request for
indemnification,

 

4



--------------------------------------------------------------------------------

advise in writing the Board of Directors or such other person or persons
empowered to make the determination as provided in Section 8 that Indemnitee has
made such request for indemnification. Upon making such request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
hereunder and the Company shall have the burden of proof in making any
determination contrary to such presumption. If the person or persons so
empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 60 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal Proceeding, had reasonable cause
to believe that Indemnitee’s conduct was unlawful; or (b) otherwise adversely
affect the rights of Indemnitee to indemnification except as may be provided
herein.

10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. In the event that a determination is made that Indemnitee is
not entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if an advancement of Expenses is not made pursuant to
Section 15, Indemnitee shall be entitled to final adjudication in a court of
competent jurisdiction of entitlement to such indemnification or advancement.
Alternatively, Indemnitee at Indemnitee’s option may seek an award in an
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within 60 calendar days
following the filing of the demand for arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. The determination in any such judicial proceeding or arbitration
shall be made de novo and Indemnitee shall not be prejudiced by reason of a
determination (if so made) pursuant to Sections 8 or 9 that Indemnitee is not
entitled to indemnification. If a determination is made or deemed to have been
made pursuant to the terms of Section 8 or 9 that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or advancement of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate proceedings).

11. Other Rights to Indemnification and Advancement. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under any provision of
the Restated Certificate of Incorporation, as amended, or Amended and Restated
By-laws of the Company, vote of stockholders or Disinterested Directors,
provision of law or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such office.

 

5



--------------------------------------------------------------------------------

12. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any action, suit or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, suit or proceeding, shall be entitled to recover from the
Company and shall be indemnified by the Company against any Expenses actually
and reasonably incurred by Indemnitee.

13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee, agent or fiduciary of the Company or is serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise and
shall continue thereafter with respect to any possible claims based on the fact
that Indemnitee was a director, officer, employee, agent or fiduciary of the
Company or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise. This Agreement shall be binding upon all successors
and assigns of the Company (including any transferee of all or substantially all
of its assets and any successor by merger or operation of law) and shall inure
to the benefit of the heirs, executors and administrators of Indemnitee.

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee shall, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:

(a) The Company shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that

 

6



--------------------------------------------------------------------------------

there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such Proceeding, or (iii) the Company shall not within
60 calendar days of receipt of notice from Indemnitee in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company. The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) above; and

(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent.
The Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement.

15. Advancement of Expenses. Expenses incurred by Indemnitee in defending a
Proceeding shall be paid by the Company in advance of the final disposition of
such Proceeding upon receipt of an undertaking by or on behalf of Indemnitee to
repay such amounts if it shall ultimately be determined in a final,
nonappealable adjudication that Indemnitee is not entitled to be indemnified by
the Company as provided in this Agreement. To receive an advancement of Expenses
under this Agreement, Indemnitee shall submit a written request to the Secretary
of the Company. Such request shall reasonably evidence the Expenses incurred by
Indemnitee and shall include the undertaking required by this Section 15.
Indemnitee’s undertaking to reimburse any such amounts is not required to be
secured. Each such advancement of Expenses shall be made within 20 calendar days
after receipt by the Company of both the written request and the required
undertaking. Indemnitee’s entitlement to advancement of such Expenses shall
include those incurred in connection with any action, suit or proceeding by
Indemnitee seeking a judgment in court or an adjudication or award in
arbitration pursuant to Section 10 of this Agreement (including the enforcement
of this provision) to the extent the court or arbitrator shall determine that
Indemnitee is entitled to an advancement of Expenses hereunder.

16. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement

 

7



--------------------------------------------------------------------------------

shall supersede and replace any prior indemnification agreements entered into by
and between the Company and Indemnitee and any such prior agreements shall be
terminated upon execution of this Agreement.

17. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

18. Definitions and References. For purposes of this Agreement:

(a) “Change in Control” means a change in control of the Company occurring after
the date of this Agreement of a nature that would be required to be reported in
response to Item 5.01 of Current Report on Form 8-K (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, a Change in
Control shall be deemed to have occurred if after the date of this Agreement
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then outstanding securities without the prior approval of
at least two-thirds of the members of the Board of Directors in office
immediately prior to such person attaining such percentage, (ii) the Company is
a party to a merger, consolidation, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board of Directors in
office immediately prior to such transaction or event constitute less than a
majority of the Board of Directors thereafter, or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors.

(b) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(c) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all investigations, judicial,
administrative or legislative proceedings, and appeals, attorneys’ fees, witness
fees and expenses, fees and expenses of accountants and other advisors,
retainers and disbursements and advances thereon, the

 

8



--------------------------------------------------------------------------------

premium, security for, and other costs relating to any bond (including cost
bonds, appraisal bonds or their equivalents), and any expenses of establishing a
right to indemnification or advancement under Sections 8, 10, 12 and 15 above
but shall not include the amount of judgments, fines or penalties actually
levied against Indemnitee.

(d) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

(e) “Proceeding” includes any threatened, pending or completed investigation,
action, suit or other proceeding, whether brought by or in the right of the
Company or otherwise, against Indemnitee, whether of a civil, criminal,
administrative, investigative, legislative or other nature, including, but not
limited to, actions, suits or proceedings in which Indemnitee may be or may have
been involved as a party or otherwise, by reason of the fact that Indemnitee is
or was a director, officer, employee, agent or fiduciary of the Company, or
while a director, officer, employee, agent or fiduciary of the Company is or was
serving, at the request of the Company, as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity, whether or not Indemnitee is serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.

(f) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service by Indemnitee as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, Indemnitee with respect to an employee benefit plan, its
participants or beneficiaries; and if Indemnitee has acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan then Indemnitee shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

19. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.

 

9



--------------------------------------------------------------------------------

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.

(d) In the event of payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

Arthur J. Gallagher & Co. By  

 

Indemnitee:

 

 

10